DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informality:  
The recitation of “the connector housing including a receptacle at the mating end configured to receive the mating connector” on lines 4-5 is redundant. Lines 1-3 already specify that the connector housing has a mating end and that a receptacle is present at the mating end, which is configured to be mated with a mating connector. It is suggested that the repeated subject matter from lines 4-5 be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roitberg (U.S. 8,057,266) in view of Ngo (U.S. 7,726,982).
With respect to claim 11, Roitberg discloses a power contact (120, Figs. 2-3) for an electrical connector (102, Fig. 1) comprising: a first contact member (214, Figs. 2-3) extending between a mating end (224, Fig. 2) and a terminating end (236/240, Figs. 2-30) of the power contact, the first contact member including spring beams (230/232, Figs. 2-3) at the mating end, each spring beam of the first contact member including a power-in contact interface (the spring beams are considered to be the “power-in contact interface) configured to be coupled to a mating power contact of a mating connector (see col. 4, line 64 – col. 5, line 8), the spring beams of the first contact member being independently deflectable (see col. 4, line 64 – col. 5, line 8), the first contact member including contact tails (236/240, Figs. 2-3) at the terminating end, each contact tail including a power-out circuit board interface (the contact tails are considered to be the “power-out circuit board interface) configured to be coupled to a circuit board (104, Fig. 1); and a second contact member (212, Fig. 3) coupled (see bridge portions 206 and 208 in Fig. 3) to the first contact member, the second contact member including spring beams (230, Fig. 3) at a mating end of the second contact member, each spring beam of the second contact member including a power-in contact interface (the spring beams are considered to be the “power-in contact interface) configured to be coupled to the mating power contact of the mating connector (see col. 4, line 64 – col. 5, line 8), the spring beams of the second contact member being deflectable independent from each other and independent from the spring beams of the first contact member (see Fig. 3 and col. 4, line 64 – col. 5, line 8), the second contact member including a power take-off tab (250, Fig. 2), the power take-off tab including a power-out cable plug interface (the tab 250 is considered to the “power-out cable plug interface) being a separable interface (see below) configured to be electrically connected to a power take-off terminal of a cable plug (112, Fig. 1); wherein a first power path is defined through the first contact member between the power-in contact interface and the power-out circuit board interface (it is understood that a power signal could enter from the spring beams 230/232 and exit at the board terminals 236/240, constituting a first power path) and a second power path is defined through the second contact member between the power-in contact interface and the power-out cable plug interface (it is understood that a power signal could enter from the spring beams 230/232 and exit at the power take off 250, constituting a second power path). “Separable interface” is considered merely that the power-out cable plug interface” is a separate interface than the spring beams of the contact tails. This limitation is not interpreted as meaning that the interface can be separated, or removed, from the power contact. The Applicant’s Specification does not provide any special definition for “separable” nor does it indicate that this interface is capable of being removed from the power contact.
Roitberg, however, fails to disclose that the second contact member is separate and discrete from the first contact member.
Ngo, on the other hand, is an example within the art that teaches a connector (12, Figs. 3-4) having power contacts (24, Fig. 11), the power contacts comprising a first contact member (26) and a second contact member (28) that are separate and discrete from one another, yet still coupled to each other.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the power contacts of Roitberg, with the teachings of Ngo, so as to have the second contact member be separate and discrete from the first contact member, but still be coupled to the first contact member. This would increase the ease of manufacturing by removing the need of the “bridge portions” (206 and 208) of Roitberg and eliminating the step of bending the contact (should they be formed as a single contact, connected with a bridge) while also ensuring a small form factor of the connector by having the contacts tightly arranged.
With respect to claim 12, and in view of the obvious modification noted above, the combined teachings of Roitberg and Ngo disclose the power contact of claim 11, wherein the first contact member includes a lower plate (see body panel 204 of Roitberg), the second contact including an upper plate (see body panel 202, Fig. 2 of Roitberg), the lower plate and the upper plate being stacked in direct contact along at least a section of the power contact (see Fig. 11 of Ngo). Further, it is seen that “upper” and “lower” are relative directions. In the case that the connector (102 of Roitberg) is rotated 90o, the second contact member (212 of Roitberg) would constitute an “upper” plate and the first contact member (214) would constitute a “lower” plate.
With respect to claim 13, Roitberg discloses the power contact of claim 12, wherein the terminating end (236, Fig. 3) of the first contact member (214, Fig. 3) is located rearward of the power take-off tab (250, Fig. 3) of the second contact member such that the contact tails (see board terminals 240, Fig. 3) defining the power-out circuit board interface are located rearward of the power take-off tab (250, Fig. 3) defining the power-out cable plug interface. It is asserted that since no directional relationships have been defined in claims 11 or 13, the terminating end and contact tails of the first power contact are seen to be “located rearward” of the power take-off tab of the second contact member in that they are lower and thus extend rearwardly in a -Y direction.
With respect to claim 14, Roitberg discloses the power contact of claim 14, wherein the spring beams of the first contact member are interspersed with the spring beams of the second contact member in a row (see Fig. 3) for mating with the mating power contact of the mating connector (see col. 4, line 64 – col. 5, line 8).
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 
On page 11, first paragraph of the Applicant’s Remarks, it is argued that “Roitberg discloses a single contact member having the various features, whereas Ngo discloses a power contact 24 having a first half 26 and a second half 28 that appear to be mirrored halves. As such, neither Ngo nor Roitberg describe a first contact member having the contact tails and a second contact member having the power take-off tab.” The Examiner disagrees. 
Roitberg discloses all the various features of the power contact of claim 11, notably a first contact member (214, Figs. 2-3) and a second contact member (212, Fig. 3) coupled (see bridge portions 206 and 208 in Fig. 3) to the first contact member. It can reasonably be interpreted that plates (214 and 212) constitute first and second contact members are not “a single contact member,” as the Applicant has argued. However, the Examiner admits that Roitberg does not disclose that the second contact member is separate and discrete from the first contact member. While Ngo may not disclose all the various features of claim 11, the reference does teach that a connector (12, Figs. 3-4) having power contacts (24, Fig. 11), comprising a first contact member (26) and a second contact member (28) can be separate and discrete from one another, yet still coupled to each other. As asserted above in the rejection of claim 11, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the power contacts of Roitberg, with the teachings of Ngo, so as to have the second contact member be separate and discrete from the first contact member, but still be coupled to the first contact member. This would increase the ease of manufacturing by removing the need of the “bridge portions” (206 and 208) of Roitberg and eliminating the step of bending the contact (should they be formed as a single contact, connected with a bridge) while also ensuring a small form factor of the connector by having the contacts tightly arranged.
Lastly, page 11, third paragraph of the Applicant’s Remarks, it is argued that the cited art does not disclose that the terminating end of the first contact member is located rearward of the power take-off tab of the second contact member such that the contact tails defining the power-out circuit board interface are located rearward of the power take-off tab defining the power-out cable plug interface. The Examiner disagrees. Since no directional relationships have been defined in the Applicant’s Specification or claims 11 or 13, a broad interpretation of “located rearward” is being used. It is seen that the terminating end and contact tails of the first power contact are seen to be “located rearward” of the power take-off tab of the second contact member in that they are lower and thus extend rearwardly in a Y-direction.

Allowable Subject Matter
Claims 1-5, 7-10, 15-18, and 21-23 are allowed.
Per independent claims 1 and 15, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the connector housing including a receptacle at the mating end of the connector housing the mating ends of the lower power contacts being located at a bottom of the receptacle, the mating ends of the power contacts being located at a top of the receptacle, the receptacle configured to receive at least a portion of the mating connector between the power contacts and the lower power contacts for mating with the mating connector.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833